Citation Nr: 1727991	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension, to include secondary to posttraumatic stress disorder and Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. The Board remanded the case in March 2014 and May 2016.
 
The Veteran testified before the undersigned during a March 2013 Travel Board hearing.  A transcript of the hearing is associated with the Veteran's Virtual VA electronic claims file.
 
The issue of entitlement to service connection for heart disease, to include due to Agent Orange exposure, was raised in an April 2013 correspondence. That issue was referred for adjudication by the March 2014 Board decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board directed the AOJ to develop and adjudicate a claim of entitlement to service connection for heart disease, prior to readjudication of the claim for service connection for hypertension, to include as secondary to posttraumatic stress disorder. In May 2016, the Board found that VA had failed to adjudicate the claim for entitlement to service connection for heart disease, and thereby failed to comply with the terms of the prior remand. See Stegall v. West, 11 Vet. App. 268 (1998). Therefore, the Board remanded the issue again, with instructions to adjudicate the claim for heart disease prior to readjudication of the claim of entitlement to service connection for hypertension. 

A thorough review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files reveals that the issue of entitlement to service connection for heart disease remains unadjudicated. 

A decision on the issue of entitlement to service connection for hypertension must be remanded again to ensure compliance with the prior remand directives.  Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including all records from the Edith Nourse Rogers VA Medical Center, dating since June 2016. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2.  Develop and adjudicate the issue of entitlement to service connection for heart disease to include secondary to Agent Orange exposure.  Should this claim be denied, the Veteran must be advised that the claim will not be considered by the Board absent a timely perfected appeal.
 
3. Only after adjudication of the issue of entitlement to service connection for heart disease has been completed, complete any additional development necessary to address the question of entitlement to service connection for hypertension.  In this regard, any VA medical opinion on this issue must address the likelihood that the Veteran's hypertension is related to his inservice exposure to herbicide agents to include Agent Orange while serving in the Republic of Vietnam.   The examiner's attention is directed to findings of the National Academy of Sciences which has found "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010).   

4.  Thereafter, readjudicate the claim of entitlement to service connection for hypertension to include secondary to posttraumatic stress disorder and Agent Orange exposure.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


